Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended in previously indicated allowable subject matter in an AFCP 2.0 submission. Applicant has further amended to overcome other 35 USC 112 rejections.
In regard to claim 1, Han et al. (U.S. App. 20140139510) teaches a method of sensing a threshold voltage of a driving transistor (see Para. 11 Vth of driving transistor) in a pixel included in a display panel (see Fig. 6, Item PC part of Panel in Fig. 2), the method comprising:
setting a first level of a data voltage, a second level of an initialization voltage and a third level of a reference voltage, the reference voltage being different from the initialization voltage (see Fig. 6, Vdata, Vpre, and Vref and Para. 55 where pre-charging voltage is supplied in the initialization period);
sensing the threshold voltage of the driving transistor by applying the initialization voltage having the second level, the data voltage having the first level to the driving transistor (see Para. 68 detection data of the threshold voltage of the driving transistor determined by applying Vpre and Vdata);
based on a charging time condition or a charging voltage condition (See at least Para. 96-98 formula for Dsen includes dt) related to the sensed threshold voltage not being satisfied, changing at least one of the first level of the data voltage or the third level of the reference voltage (see Para. 80 compensate data voltage); and sensing the of the data voltage or the third level of the reference voltage (see Para. 80 compensate data voltage).
	Park et al. (U.S. Ap. 2011/0227505) teaches and the reference voltage having the third level (see Fig. 6a, Vref and Vinit are applied together).
The references neither singularly nor in combination teach all the limitations found in the most recent amendment filed 8-9-2021 requiring among other limitations wherein the charging time condition is a condition where a charging time of an electrode of the driving transistor to which the initialization voltage and the reference voltage are applied is greater than or equal to a first time. Claims 12 and 19 are allowed for similar reasons.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694